    Case 8:20-cv-01241-TPB-TGW Document 1 Filed 05/29/20 Page 1 of 11 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

                                            CASE NO.

CARMEN SANCHEZ,

         Plaintiff,                              LOWER CASE NO.: 20-CA-000936-CAWS

v.

WALMART, INC.,

      Defendant.
____________________________/

                           DEFENDANT’S NOTICE OF REMOVAL

         Defendant, WALMART STORES EAST, L.P. (incorrectly named in Plaintiff’s Complaint

as WALMART, INC.) 1 (hereinafter, “WALMART”), by and through undersigned counsel, and

pursuant to 28 U.S.C. §§ 1332, 1441 and 1446(b)(1), and Rule 81(c) of the Federal Rules of Civil

Procedure, hereby gives notice of the removal of this case from the Circuit Court of the Sixth

Judicial Circuit, in and for Pasco County, Florida to the United States District Court for the Middle

District of Florida, Tampa Division, with full reservation of rights, exceptions and defenses. As

grounds for this Notice of Removal, WALMART states the following:

                              I.      FACTUAL BACKGROUND

         1.      This removal is based on diversity of citizenship under 28 U.S.C. §§ 1332(a)(1)

and 1441 with an amount in controversy exceeding the sum of $75,000.00, exclusive of interest

and costs.



1
 The named defendant, WALMART, INC., is not the owner or operator of Walmart Store No. 1085, where
the alleged accident occurred. The Walmart store is owned and operated by WAL-MART STORES EAST,
L.P. Accordingly, the undersigned counsel is appearing for and removing this case on behalf of WAL-
MAR STORES EAST, L.P.
Case 8:20-cv-01241-TPB-TGW Document 1 Filed 05/29/20 Page 2 of 11 PageID 2



       2.       On or about April 13, 2020, Plaintiff, CARMEN SANCHEZ (hereinafter,

“Plaintiff”), commenced a civil action against WALMART in the Sixth Judicial Circuit Court in

and for Pasco County, Florida, styled Carmen Sanchez v. Walmart, Inc., and bearing Case No.

2020-CA-000936-CAWS. [A true and correct copy of Plaintiff’s Complaint is attached hereto as

Exhibit “A”].

       3.       Plaintiff’s Complaint was served on WALMART’s registered agent on April 29,

2020. [A true and correct copy of the Notice of Service of Process and Summons is attached hereto

as composite Exhibit “B”].

       4.       Plaintiff’s Complaint asserts a single count of negligence against WALMART.

[See Ex. A, ¶ 8]. Specifically, Plaintiff alleges that, on September 1, 2018, Plaintiff slipped and

fell on a “wet floor” at Walmart Store No. 1085 located at 8701 U.S. Highway 19, Port Richey,

Florida. [See Ex. A, ¶¶ 3-4]. Plaintiff alleges that she sustained serious, continuing and permanent

injuries as result of the accident. [See Ex. A, ¶ 9].

       5.       Plaintiff alleges that WALMART breached its duty to provide Plaintiff with a

reasonably safe environment by failing to maintain its store premises in a reasonably safe manner;

failing to warn Plaintiff of the alleged unsafe condition; failing to inspect its premises for unsafe

conditions that Defendant allegedly knew or should have known existed; and/or failing to prevent

access to the area which had a dangerous condition. [See Ex. A, ¶ 8(a)-(e)].

       6.       According to Plaintiff’s Complaint, the amount in controversy exceeds the $75,000

jurisdictional threshold of this Court. Further, Plaintiff’s Complaint specifically alleges that

Plaintiff sustained serious and permanent injuries and damages from the subject accident that

exceed the circuit court’s jurisdictional minimum. [See Ex. A, ¶ 9].




                                                  2
    Case 8:20-cv-01241-TPB-TGW Document 1 Filed 05/29/20 Page 3 of 11 PageID 3



         7.    Furthermore, on May 29, 2019, prior to commencement of this lawsuit, Plaintiff

submitted a $1,000,000.00 pre-suit demand letter (“Demand Letter”), which indicated that

Plaintiff incurred a total of $163,976.80 in past medical expenses in connection with the subject

accident. Based on Plaintiff’s alleged injuries and medical bills incurred (as of the date of the

Demand Letter), Plaintiff offered to settle her claim for one million dollars ($1,000,000.00). [A

true and correct copy of Plaintiff’s Demand Letter is attached hereto as Exhibit “C”]. 2

         8.    Additionally, Plaintiff is a resident of New Port Richey, Florida, and is a citizen of

the State of Florida for purposes of diversity jurisdiction. [See Ex. C, at p. 9; and Plaintiff’s

Medical Records and Customer Incident Report attached hereto as composite Exhibit “D”].

         9.    WALMART is a corporation organized and existing under the laws of Delaware,

with its principal place of business in Arkansas.

         10.   This matter is therefore removable based on diversity of citizenship of the parties,

and because the amount in controversy is in excess of $75,000.00, exclusive of interest, attorneys’

fees, and costs.

         11.   In accordance with 28 U.S.C. § 1446(b)(3), this Notice of Removal is filed within

thirty (30) days after receipt by WALMART of Plaintiff’s Complaint. [See Ex. B]. Therefore, the

Notice is timely filed pursuant to 28 U.S.C. § 1446(b).

         12.   A true and correct copy of all process, pleadings, and other papers and/or exhibits

of every kind filed with the state court in this action, along with a docket sheet from the Clerk of

Court, are attached hereto as composite Exhibit “E” as required by 28 U.S.C. § 1446(a).




2
 Walmart has not filed the entire complement of medical records which Plaintiff submitted with her pre-
suit demand letter in order to protect the Plaintiff’s personal information pursuant to the Court’s
Administrative Procedures, 6B. Should the Court wish to see these documents, Walmart can provide same
for an in camera inspection.
                                                    3
Case 8:20-cv-01241-TPB-TGW Document 1 Filed 05/29/20 Page 4 of 11 PageID 4



       13.     Following the filing of this Notice of Removal with this Court, WALMART will

file a Notice of Filing Notice of Removal pursuant to 28 U.S.C. § 1446(d) with the state court

where this action is pending and will give written notice thereof to all parties.

       14.     WALMART reserves the right to raise all defenses and objections in this action

after the action is removed to this Court.

                                 II.    REMOVAL IS TIMELY

       15.     In accordance with 28 U.S.C. § 1446(b)(1), WALMART files this Notice of

Removal within thirty (30) days of its receipt of Plaintiff’s Complaint. Plaintiff’s Complaint is the

initial pleading setting forth the claim for relief upon which Plaintiff’s action is based. The thirty

(30) day period commenced on April 29, 2020, when Plaintiff effectuated service of her initial

Complaint on Walmart.

       16.     Further, prior to the service of Plaintiff’s Complaint, Plaintiff submitted a

Settlement Demand outlining Plaintiff’s claimed injuries and damages, including Plaintiff’s

incurred medical expenses arising from her September 1, 2018 accident. [See Ex. C].

       17.     Venue is proper in this Court because the Sixth Judicial Circuit where Plaintiff filed

her state court Complaint is located in Pasco County, Florida, which is located within the United

States District Court for the Middle District of Florida, Tampa Division.

             III.   THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

       18.     The above described action is one in which this Court has original jurisdiction under

the provisions of 28 U.S.C. § 1332 and is one which may be removed to this Court by WALMART,

pursuant to 28 U.S.C. §§ 1441 and 1446, in that:

               A.      This is an action between citizens of different states; and

               B.      This is a civil action in which the amount of the controversy exceeds the
                       sum or value of $75,000.00, exclusive of interest and costs.
                                               4
Case 8:20-cv-01241-TPB-TGW Document 1 Filed 05/29/20 Page 5 of 11 PageID 5



See 28 U.S.C. § 1332(a).

        A.       Citizenship of Plaintiff, Carmen Sanchez

        19.      Plaintiff is a resident of New Port Richey, Pasco County, Florida. Although

Plaintiff’s Complaint does not specifically state Plaintiff’s citizenship, “[i]t is well established that

a party’s residence is prima facie evidence of a party’s domicile,” and “[f]or purposes of diversity

jurisdiction, a party’s domicile is equivalent to his citizenship.” Katz v. J.C. Penney Corp., 2009

WL 1532129, *3 (June 1, 20029 S.D. Fla.) (Cohn, J) (internal citations omitted).

        20.      Here, Plaintiff’s Demand Letter, medical records, and customer incident report

indicate that she is a resident of Pasco County in New Port Richey, Florida. [See Ex. C, at p. 9;

and Ex. D]. Plaintiff’s Pasco County residence is prima facie evidence of her domicile which is

equivalent to citizenship for purposes of establishing diversity in this case. See Katz, 2009 WL

1532129 at *3.

        B.       Citizenship of WALMART

        21.      WALMART is not a citizen of the State of Florida for diversity purposes in that it

is not incorporated under the laws of the State of Florida and because it does not have a principal

place of business in Florida.

        22.      Wal-Mart Stores East, L.P., is a Delaware limited partnership, of which WSE

Management, LLC is the general partner, and WSE Investment, LLC is the limited partner. These

are the only partners of Wal-Mart Stores East, L.P. WSE Management, LLC and WSE Investment,

LLC were at the time of the filing of the Complaint, and still are, Delaware Limited liability

companies. The sole member of WSE Management, LLC and WSE Investment, LLC is Wal-Mart

Stores East, LLC (f/k/a Wal-Mart Stores East, Inc.), an Arkansas limited liability company whose

parent company is Wal-Mart Stores, Inc. Wal-Mart Stores, Inc., is and was at the time of filing

                                                   5
Case 8:20-cv-01241-TPB-TGW Document 1 Filed 05/29/20 Page 6 of 11 PageID 6



the Complaint, an incorporated entity under the laws of the State of Delaware. The principal place

of business for all entities mentioned is Bentonville, Arkansas. At no time material has Wal-Mart

Stores East, L.P., or its general or limited partners, been a citizen of Florida. [See Florida

Department of State, Division of Corporations, Detail by Entity Name, attached hereto as Exhibit

“F”].

        23.    A corporation is deemed a citizen of the state in which it is incorporated and in

which its principal place of business if located. 28 U.S.C. § 1332(c). Therefore, complete diversity

exists between the parties in accordance with 28 U.S.C. § 1332(a).

                            IV.    AMOUNT IN CONTROVERSY

        24.    Furthermore, the statutory requirement that the amount in controversy exceeds

$75,000, exclusive of interest and costs, has been satisfied because Plaintiff seeks damages that

exceed the minimum jurisdictional threshold.

        25.    Here, Plaintiff’s Complaint alleges that she sustained serious and permanent

injuries and damages from the subject accident that exceed the Circuit Court’s $30,000

jurisdictional minimum. [See Ex. A, ¶¶ 1, 9]. While the Complaint does not specify an amount in

controversy, it is clear from Plaintiff’s Demand Letter that her claimed damages exceed this

Court’s jurisdictional minimum of $75,000.00. See Katz, 2009 WL 1532129, at *4 (S.D. Fla. June

1, 2009) (holding that the defendant met its jurisdictional burden of establishing the amount in

controversy based on information received from the plaintiffs in the pre-suit demand package);

Mick v. De Vilbiss Air Power Co., 2010 WL 5140849, at *1 (M.D. Fla. Dec. 14, 2010) (finding

that pre-suit settlement demand letters are competent evidence of the amount in controversy).

        26.    Where, as here, the Plaintiff makes “an unspecified demand for damages in state

court, a removing defendant must prove by a preponderance of the evidence that the amount in

                                                 6
 Case 8:20-cv-01241-TPB-TGW Document 1 Filed 05/29/20 Page 7 of 11 PageID 7



controversy more likely than not exceeds the . . . jurisdictional requirement.” Tapscott v. MS

Dealer Service Corp., 77 F.3d 1353, 1357 (11th Cir. 1996) (emphasis added); see also, Williams

v. Best Buy Co., 269 F. 3d 1316, 1319 (11th Cir. 2001).

        27.       “In the Eleventh Circuit, a district court may consider the complaint and any later

received paper from the plaintiff as well as the notice of removal and accompanying documents

when deciding upon a motion to remand.” Katz, 2009 WL 1532129, at *4 (S.D. Fla. June 1, 2009)

(citing Lowery v. Alabama Power Co., 483 F.3d 1184, 1213-1214 (11th Cir. 2007)). “Additionally,

a district court may consider evidence outside of the removal petition if the facts therein existed at

the time of removal.” Id (citing Williams v. Best Buy Co., 269 F.3d 1316, 1320 (11th Cir. 2001)

and Sierminski v. Transouth Financial Corp., 216 F.3d 945, 949 (11th Cir. 2000)). “Therefore,

pre-suit settlement offers and demands may be considered in evaluating whether a case has been

properly removed.” Id.

        28.       Plaintiff’s itemized and specifically detailed Demand Letter establishes that the

amount in controversy exceeds the $75,000.00 jurisdictional minimum. Specifically, Plaintiff’s

Demand Letter, including the medical records attached to the demand, show that Plaintiff’s past

medical bills alone total $163,976.80. [See Ex. C, at pp. 8-9]. Further, based on Plaintiff’s alleged

injuries and medical bills, Plaintiff estimated her damages in the present matter to be at least one

millions dollars ($1,000,000.00). [Ex. C]. Additionally, Plaintiff’s Complaint alleges damages

for pain and suffering, permanent impairment/disability, disfigurement or scarring, loss or

diminution of earnings or earning capacity, and the alleged need for future medical care. [See Ex.

A, ¶ 9(a)-(j)].

        29.       Plaintiff’s representations sufficiently and      conclusively establish     by a

preponderance of the evidence that the amount in controversy exceeds the requisite $75,000.00


                                                   7
Case 8:20-cv-01241-TPB-TGW Document 1 Filed 05/29/20 Page 8 of 11 PageID 8



jurisdictional minimum for this Court to retain jurisdiction.

       30.     District courts have consistently held that the amount in controversy is satisfied by

a showing that a plaintiff’s pre-suit demand letter demonstrates the plaintiff’s past medical bills

exceed $75,000.00. For instance, in Stramiello v. Petsmart, Inc., 2010 WL 2136550, at *3 (M.D.

Fla. 2010), the Middle District determined that the defendant established the amount in controversy

exceeded the $75,000 jurisdictional minimum because the plaintiff’s medical bills exceeded

$108,000.00 and plaintiff alleged that her injuries were permanent and she would seek recovery of

future medical expenses and pain and suffering. Id. The court found the defendant established

complete diversity and that the amount in controversy exceeded the jurisdictional threshold;

therefore, the court denied the plaintiff’s motion to remand. Id. at *5.

       31.     Similarly, in Katz v. J.C. Penney Corp., the district court concluded that the

removing defendant properly established the amount in controversy by addressing information

received from plaintiff’s pre-suit demand package. Katz, 2009 WL 1532129 at 4. The Court

specifically noted it was persuaded that the pre-suit demand package reflected an “honest

assessment” of damages by plaintiff because, like Plaintiff’s Demand Letter in this case, it was

based on medical records provided by the plaintiff. Id.

       32.     Additionally, in Wilson v. Target Corp., the plaintiff submitted a pre-suit demand

letter indicating she had incurred over $100,000.00 in past medical expenses and would incur an

additional $1,000,000.00 in future medical expenses as a result of her accident. Wilson v. Target

Corp., 2010 WL 3632794, at *4 (S.D. Fla. 2010). Although the plaintiff’s complaint did not

specify the exact amount in controversy, but only plead that her damages were in excess of

$15,000, the court denied plaintiff’s motion to remand finding that plaintiff’s pre-suit demand

letter and unspecified damages in her complaint were sufficient to demonstrate by a preponderance


                                                  8
Case 8:20-cv-01241-TPB-TGW Document 1 Filed 05/29/20 Page 9 of 11 PageID 9



of the evidence that the amount in controversy exceeded $75,000.00. Id.

       33.     In the instant matter, Plaintiff’s Demand Letter, which specifies that Plaintiff’s past

medical expenses exceed $160,000.000, is an honest assessment of her claimed damages in the

present matter that is based on the following: (1) Plaintiff’s medical records and bills attached to

the Demand Letter; (2) Plaintiff’s alleged injuries, which include a left knee meniscus tear and

multi-level disc herniations in the lumbar and thoracic spine; (3) spinal fusion surgery at L2-3;

and (4) Plaintiff’s alleged need for future medical care, all of which exceed this Court’s $75,000

jurisdictional threshold. [See Ex. C].

       34.     Therefore, the evidence demonstrates that Plaintiff’s claimed damages in the

present case far exceed $75,000. Accordingly, WALMART has shown by a preponderance of the

evidence that the amount in controversy exceeds the Court’s jurisdictional minimum, thus

rendering removal proper.

                                     V.      CONCLUSION

        This action is removable, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, because there

exists complete diversity in this matter as the Plaintiff and WALMART are citizens of different

states and the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

Accordingly, original jurisdiction of this matter is vested in this Court and WALMART

respectfully requests that this action proceed in this Court as a matter properly removed.

       WHEREFORE, Defendant, WALMART respectfully requests that this action currently

pending in the Circuit Court for Pasco County, Florida be removed to the United States District

Court for the Middle District of Florida, Tampa Division, and that this Court assume full

jurisdiction over the cause herein as provided by law.




                                                 9
Case 8:20-cv-01241-TPB-TGW Document 1 Filed 05/29/20 Page 10 of 11 PageID 10



Respectfully submitted on this 29th day of May, 2020.



                                      /s/ George H. Featherstone
                                      JERRY D. HAMILTON
                                      Florida Bar No.: 970700
                                      jhamilton@hamiltonmillerlaw.com
                                      GEORGE H. FEATHERSTONE
                                      Florida Bar No. 0624306
                                      gfeatherstone@hamiltonmillerlaw.com
                                      MICHAEL T. RELIHAN
                                      Florida Bar No.: 116053
                                      mrelihan@hamiltonmillerlaw.com
                                      HAMILTON, MILLER & BIRTHISEL, LLP
                                      100 South Ashley Drive, Suite 1210
                                      Tampa, Florida 33602
                                      Telephone: (813) 223-1900
                                      Facsimile: (813) 223-1933
                                      Counsel for Defendant, Walmart


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 29, 2020, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system. I further certify that the foregoing document is being

served this day on all counsel of record identified on the attached Service List.


                                              /s/ George H. Featherstone
                                              Florida Bar No.: 0624306
                                              gfeatherstone@hamiltonmillerlaw.com
                                              HAMILTON, MILLER & BIRTHISEL, LLP




                                                 10
Case 8:20-cv-01241-TPB-TGW Document 1 Filed 05/29/20 Page 11 of 11 PageID 11



                               SERVICE LIST

Michael L. Walker, Esq.
FBN: 0796344
Nicoletti Walker Trial Firm
7001 Ridge Road
Port Richey, FL 34668
727-845-5972 – Direct Line
727-810-7376 – Facsimile
pleadings@nwtrialfirm.com
Counsel for Plaintiff




                                     11
